Case 2:21-cv-00678-JS-AYS Document 54 Filed 05/25/21 Page 1 of 1 PageID #: 316




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 In re HAIN CELESTIAL HEAVY
 METALS BABY FOOD LITIGATION                     Case No. 2:21-cv-00678-JS-AYS

 This Document Relates to:
                                                 NOTICE OF APPEARANCE
 McKeon, et al. v. Hain Celestial Group,
 (Case No. 21-cv-00938)

 Henry, et al v. Hain Celestial Group, Inc.,
 (Case No. 21-cv-01293)


       The undersigned attorney hereby notifies the Court and counsel that Catherine Sung-Yun

K. Smith shall appear as counsel of record for Plaintiffs Kelly McKeon, Renee Bryan, Marilyn

Cason, Najah A. Henry, Chanel J. Jackson, Alexis Dias, and Holly Buffinton in this case.


Dated: May 25, 2021                              s/Catherine Sung-Yun K. Smith
                                                 Catherine Sung-Yun K. Smith
                                                 (admitted pro hac vice)
                                                 GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South 6th Street, Suite 2600
                                                 Minneapolis, MN 55402
                                                 Tel: (612) 333-8844
                                                 csmith@gustafsongluek.com

                                                Attorney for Plaintiffs
